Citation Nr: 1140252	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  03-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

1.  Entitlement to service connection for a claimed bilateral hearing loss. 

2.  Entitlement to service connection for claimed tinnitus. 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January to May 1967 and from September 1990 to June 1991.  He also had service with the National Guard in excess of 20 years until January 1992 when he retired.     

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2002 and August 2006 of the RO.  

In October 2008 and June 2010, the Board remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he was exposed to hazardous noise levels during his periods of active service and in connection with his duties in National Guard.    

2.  The currently demonstrated bilateral hearing loss disability is shown as likely as not to be due to the Veteran's exposure to harmful acoustic trauma beginning during his National Guard service from 1975 to 1979.    

3.  The currently demonstrated tinnitus is shown as likely as not to be related to the bilateral hearing loss after his exposure to elevated noise levels incident to his duties in service.    


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2011). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.  

The Court of Appeals for Veterans Claims (Court) has held this statute, in effect, means that if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470, (1995).  

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).   

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran asserts that his bilateral hearing loss and tinnitus are due to noise exposure in service.  He reports being exposed to noise while serving in a weapons platoon in the National Guard from 1965 to 1971 to include the firing from mortars and recoilless rifles.  He also contends that the hearing loss and tinnitus were worsened during his period of active duty from September 1990 to June 1991.  See the Veteran's October 2010 statement and the Veteran's report of medical history at the VA examinations in June 2009, June 2007, and January 2001.     

A June 2007 VA examination report indicated that the Veteran reported having acoustic trauma in service when he served in a weapons platoon in the 1960's after firing recoilless rifles without hearing protection.  He reported that the onset of the hearing loss was 40 years ago.  

The Veteran stated that he had occupational noise exposure as a printer for 40 years without hearing protection and reported hunting recreationally without hearing protection.   

In a January 2001 VA examination report, the Veteran was noted to have had the onset of the hearing loss in the late 1960's or early 1970's and to have felt that it had gotten progressively worse.  He reported a history of military noise exposure to artillery noise and motors in a weapons platoon.  He did not wear hearing protection.  He also denied a history of occupational or recreational noise exposure.  

A review of the record shows that the Veteran served on active duty from January 1967 to May 1967 and then again from September 1990 to June 1991.  He served in the National Guard from 1967 to 1992 when he retired.      

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or explosions.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Board finds the Veteran's statements to be credible as to his noise exposure in service and during training and have been consistent over the years and with the circumstances of his service.    

The competent medical evidence of record establishes that the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The VA audiometric evaluation in June 2009 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
55
55
LEFT
25
25
65
60
60

Speech audiometry revealed speech recognition ability of 92 percent for the right ear and 86 percent for the left ear.   

The June 2009 VA examination report indicates that the examiner opined that the Veteran had ample history of noise exposure occupationally and from the National Guard to support the occurrence of the Veteran's hearing loss between 1975 and 1979.  

The examiner added that service examination reports showed that, in December 1975, the Veteran had normal hearing and that, upon National Guard examination in August 1979, he had a mild hearing loss in the right ear and moderately-severe hearing loss in the left.  The examiner also stated that the Veteran's ample occupational noise exposure supported the occurrence of the hearing loss in 1975 to 1979.    

When all the evidence is assembled, the Secretary is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Board finds that the evidence shows that, as likely as not, the claimed bilateral sensorineural hearing loss is due to excessive noise exposure during his National Guard training.  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  

Regarding the claimed tinnitus, the Board finds that there is competent evidence of noise exposure in service, the onset of symptoms in service, and a continuity of symptoms after service.  There is competent medical evidence which relates the tinnitus to the Veteran's hearing loss.  

The Veteran is competent to describe observable symptoms such as ringing in the ears, and his statements are sufficient to establish that, as likely as not, he experienced tinnitus during service.  

At the VA examination in October 2009, the Veteran reported that the tinnitus began in the 1960's and had been constant.  VA audiology clinic treatment records dated in October 2009 indicated that he reported that the tinnitus first appeared suddenly after a blast exposure in 1968.  

The June 2007 VA examination report indicates that the onset of the tinnitus was 40 years earlier and was coincident with the hearing loss.  The Veteran reported having noise exposure in the military while in a weapons platoon in the 1960's.  The January 2001 VA examination report indicates that the Veteran reported that he had constant bilateral tinnitus.  The Veteran stated that the onset of the tinnitus was in 1968.  

The Board finds that tinnitus is a condition that is capable of lay observation.  Again, lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Tinnitus is capable of lay observation and the Veteran's lay testimony that he had tinnitus in service and since service is competent to establish tinnitus in service and since service.  The Veteran's statements are consistent with his circumstances of service.  

Further, there is medical evidence which relates the tinnitus to the bilateral hearing loss.  In the June 2009 VA examination report, the audiologist opined that the tinnitus was as likely as not associated with the hearing loss.  

The evidence is in relative equipoise in showing that the currently demonstrated tinnitus as likely as not had its clinical onset following noise exposure during his periods of active duty for training with the National Guard over the years.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


